                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                 (at Lexington)

 CHARLES THOMAS WALKER, II,                  )
                                             )
        Plaintiff,                           )      Civil Action No. 5:19-037-DCR
                                             )
 v.                                          )
                                             )
 KATHY STEIN, et al.,                        )                JUDGMENT
                                             )
        Defendants.                          )

                                   *** *** *** ***

       In accordance with the Memorandum Opinion and Order entered this date, and

pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

       ORDERED and ADJUDGED as follows:

       1.     Plaintiff Charles Thomas Walker, II’s Complaint [Record No. 1] is

DISMISSED with prejudice for lack of subject matter jurisdiction.

       2.     This action is STRICKEN from the Court’s docket.

       3.     This is a FINAL and APPEALABLE Judgment and there is no just cause

for delay.

       Dated: February 8, 2019.




                                            -1-
